Per Curiam.
Plaintiffs Norman and Marcella Good brought this action for breach of contract and recovered a judgment of $2,000 against defendant Marrocco Building Company. Defendant appeals as of right.
The first issue on appeal questions the sufficiency of the evidence establishing the breach of contract. Examination of the transcript shows that sufficient evidence was presented to support the trial court’s finding of fact that the contract was breached. This Court will only reverse findings of fact which are clearly erroneous. GCR 1963, 517.1; Burke v. Gaukler Storage Company (1968), 13 Mich App 536.
Defendant also questions the competency of plaintiff’s expert witness whose testimony established the amount of damages sustained. It is within the discretion of the trial court ta determine the qualifications of an expert witness. This Court will not interfere absent clear abuse. Accetola v. Hood (1967), 7 Mich App 83. We find no abuse of discretion.
Affirmed. Costs to plaintiffs.